Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/US18/44891, filed on 08/01/2018.
Claims 1, 14, 20, 38-40, 43-45, 50-51, 54-60, 62, and 64 are currently pending in the instant patent application.
The preliminary amendment filed on 01/31/2020, amending claims 40, 43-45, 50-51, 54, 56-60, 62 and 64, and canceling claims 2-13, 15-19, 21-37, 41-42, 46-49, 52-53, 61 and 63 is acknowledged. 
Election/Restriction
Applicant's election with traverse of Group I, claim(s) 1, and 14, drawn to a method for preparing a sample in real-time for glycan analysis, the method comprising the steps of: (a) moving a sample comprising polypeptides to a polypeptide-binding column via a holding coil; (b) binding polypeptides in the sample to the polypeptide-binding column; (c) moving glycanases to the polypeptide-binding column via the holding coil to release glycans from the bound polypeptides; (d) moving a carrier solution to the polypeptide-binding column, via the holding coil, and through the polypeptide-binding column, thereby moving the released glycans out of the first polypeptide column; (e) mixing the released glycans with a glycan-labeling reagent downstream of the polypeptide-binding column; (f) moving the mixture of the released glycans and the glycan-labeling reagent to a reaction coil arranged downstream of the polypeptide-binding column; (g) incubating the mixture of the released glycans and the glycan-labeling reagent in the reaction coil, thereby labeling the glycans; (h) moving the mixture to a cooling coil arranged downstream of the reaction coil; (i) reducing a temperature of the mixture via the cooling coil; (j) moving the cooled mixture to a glycan-binding column arranged downstream of the cooling coil; (k) binding the labeled glycans to the glycan-binding column; and (1) moving an elution buffer to the glycan-binding column and through the glycan- binding column to elute the labeled glycans bound to the glycan-binding column, and species of glucanase enzyme endoglycosidases in the response filed on 07/27/2022 is acknowledged.
Arguments: The traversal is on the ground(s) that under PCT Rule 13.2, 2 inventions are considered linked to form a single general inventive concept where there is a technical relationship among the inventions that involves at least one common or corresponding special technical feature. PCT Rule 13.2 defines the term "special technical features" as meaning those technical features that define the contribution which each claimed invention, considered as a whole, makes over the prior art. Applicant submits that the inventions defined by the claims of Groups I-V share at least a common special technical feature, which defines the contribution that each claim of Groups I-V makes over the prior art. By way of example, all of the pending claims relate to systems and methods for preparing a sample in real-time for glycan analysis that require a multi-port valve, a holding coil, a polypeptide-binding column, a reaction coil, a glycan- binding column, and a controller. The prior art does not disclose or suggest such subject matter. Therefore, the inventions defined by the claims of Group I-V include a common contribution over the prior art. Given the special technical feature common to the inventions defined by the claims of Groups I-V, assuming a search is conducted for prior art with respect to the claims of Group I, the Examiner would incur no undue burden in examining the claims of Groups I-V at the same time. See also M.P.E.P. § 803 ("If the search and examination of an entire application can be made without serious burden, the examiner must examine it on the merits, even though it includes claims to independent or distinct inventions."). 
Response: This is not found persuasive because this application is a National Stage application filed under 35 USC 371, which only follows the Restriction practice of Rules of PCT based on the Special Technical feature, NOT all the technical features recited in the claim, and unity of inventions. Besides, burden of search is NOT the issue for a case filed under 371, i.e. burden of search is the issue under Section 803 for cases filed under 35 USC 120/121.  In addition, for US Restriction practice, each Groups must be explained why the groups are independent and distinct or unrelated to each other or process of producing the product or process of using the product, however, for Restriction practice for case filed under 371 or PCT follows PCT Rule based on special technical feature. Applicants are reminded that Restriction/Election is not an examination for patentability of a patent application, but rather separating the multiple inventions present in a patent application to reduce the burden of examination (NOT burden of search) and for continuity of inventions by the inventors. 
It appears that Applicants are confused and arguing in both direction as if this application is filed under 35 USC 120/121 and as well as under 35 USC 371, but as explained above this application is a National Stage application filed under 35 USC 371, which only follows the Restriction practice Rules of PCT based on the Special Technical feature, of a claimed invention, which is shared among the groups, but NOT all the features (limitations), and if the “Special Technical feature” is novel, i.e. non-anticipatory or non-obvious to one of ordinary skilled in the art, the Examiner would combine all the groups for examination but if the “Special Technical feature” is not novel and obvious to one of ordinary skilled in the art, Unity of Inventions break and only elected group would be examined. The examiner clearly showed in the previous office Action, how the special technical feature is known to prior art, such as- The inventions listed as Groups I - V do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: A closed system for preparing a sample in real-time for glycan analysis of Group II, a method for preparing a sample in real-time for glycan analysis of Group I, a method of extending a production run using the closed system of claim 38 of Group III, and a method of mitigating risk, associated with the operation of the closed system of claim 38 of Group IV, are each patentably distinct product and method of use said product, as well as various patentably distinct methods. The only shared technical feature of these groups is that they all relate to a closed system for preparing a sample in real-time for glycan analysis. However, this shared technical feature is not a “special technical feature” as defined by PCT Rule 13.2 as it does not define a contribution over the art. Fulton et al. (Isolation and deglycosylation of glycoproteins. WO 2012/037407 A1, publication 03/22/2012, see IDS) teach an identical method and system of claim 1, and further teach a series of studies, which were conducted analyzing N-glycans on human immunoglobulin (IgG), and where over half of the current biopharmaceuticals under development are monoclonal IgG antibodies, and the glycans on virtually all antibodies are N-glycans, and protein A was used as the affinity ligand for both analytical and preparative purification of IgG.  Fulton et al. also teach polyclonal human IgG purified from human plasma was used, wherein the sample was placed into either standard phosphate buffered saline (PBS) buffer or a Chinese Hamster Ovary (CHO) cell culture supernatant, which did not contain hIgG, and enzymatic deglycosylation was performed using deglycosylation enzyme including PNGase F, as well as endoglycosidase, a deglycosylation enzyme as claimed, and the released N-glycans were labeled with lnstantAB™ dye (ProZyme, Inc., Hayward, CA), wherein the excess dye was removed using hydrophilic interaction solid phase extraction (reagents and cartridges from the GlykoPrep™ N-Glycan kit, ProZyme, Inc.), and the samples were analyzed using a hydrophilic interaction HPLC column (GlykoSep™ N Plus, ProZyme, Inc.) with a reverse acetonitrile gradient, using a fluorescence detector. Thus, all of the steps currently covered by claim 1 are shown in Fulton et al. reference including the steps J-I which can encompass standard HPLC as well as the GlykoSep system above. Thus, a closed system for preparing a sample in real-time for glycan analysis and method of use thereof does not make contribution over the prior art and lack unity of invention. Besides, 37 CFR 1.475 does not provide for multiple products and/or methods within a single application. Therefore, inventions of Group I - V lack unity of invention.

Regarding the species election, the examiner clearly indicated in the previous Office action that “This application contains claims directed to the patentably distinct species of glucanases enzymes including endoglycosidases, glycosidases and O-glycanases recited in claim 45. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  A new species election is deemed necessary for prosecution of this application.  Each of the enzyme protein species lack special technical feature because each of the enzyme polypeptides having distinct structure and distinct function and a part of glucanases enzymes, which is known in the art (Fulton et al. 2012, see, claim 7 for reciting endoglycosidase). Thus, all the recited species lack special technical feature. Besides, the species of proteins (a) to (d) are unrelated structurally and chemically.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01).  In the instant case the different inventions represent structurally different enzymes amino acids (claim 45). Therefore, where structural identity is required, such as proteins or enzyme amino acid sequence, the different amino acids sequences have different effects, i.e. each of the protein can induce specific antibody if the amino acid sequence as antigen, can be different to the antibody produced by another protein because they are not identical, but structurally and chemically different. The Examiner further pointed out that- There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Furthermore, the examiner only asked for electing a single species rather than election as invention of proteins recited in a Markush group style claim and MPEP 803.02 clearly indicates that species election is valid (see, Copy of MPEP 803.02 as shown below). 
803.02 Election of Species Requirements – Markush Claims [R-10.2019]
I. MARKUSH CLAIMS
A "Markush" claim recites a list of alternatively useable members. In re Harnisch, 631 F.2d 716, 719-20, 206 USPQ 300, 303 (CCPA 1980); Ex parte Markush, 1925 Dec. Comm'r Pat. 126, 127 (1924). The listing of specified alternatives within a Markush claim is referred to as a Markush group or a Markush grouping. Abbott Labs v. Baxter Pharmaceutical Products, Inc., 334 F.3d 1274, 1280-81, 67 USPQ2d 1191, 1196 (Fed. Cir. 2003)(citing to several sources that describe Markush groups).
When examining a Markush claim, the examiner may generally choose to require a provisional election of species from among patentably indistinct species or patentably indistinct groups of species. See subsection III, below. The applicant’s election serves as a starting point for the search and examination of the claim.
See MPEP § 2117 for a general discussion of Markush claims, guidance and examples regarding the determination of whether a Markush grouping is proper, and rejections on the basis that a claim contains an improper Markush grouping. A rejection based on an improper Markush grouping should be made in an Office action on the merits. In certain circumstances, both a provisional election of species requirement and an improper Markush grouping rejection may apply to the same claim.
See MPEP § 2111.03, subsection II, and MPEP § 2173.05(h) for a discussion of Markush claims and compliance with the definiteness requirement of 35 U.S.C. 112(b).
II. PROPER MARKUSH GROUPING
Pursuant to the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications ("Supplementary Guidelines"), 76 Fed. Reg. 7162 (February 9, 2011), a Markush grouping is proper if: (1) the members of the Markush group share a "single structural similarity," and (2) the members share a common use. Id. (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)).
Where a Markush grouping describes part of a combination or process, the members following "selected from the group consisting of" (or a similar introductory phrase) must be substitutable, one for the other, with the expectation that the same intended result would be achieved. Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1357, 119 USPQ2d 1773, 1779 (Fed. Cir. 2016)("It is generally understood that … the members of the Markush group … are alternatively usable for the purposes of the invention … .")(citations omitted). Where a Markush grouping describes part of a chemical compound, regardless of whether the claim is limited to a compound per se or the compound is recited as part of a combination or process, the members following "selected from the group consisting of" (or similar introductory phrase) need not share a community of properties themselves; the propriety of the grouping is determined by a consideration of the compound as a whole. See Harnisch, 631 F.2d at 722, 206 USPQ at 305 ("in determining the propriety of a Markush grouping the compounds must be considered as wholes and not broken down into elements or other components").
See MPEP § 2117 for guidance and examples regarding the determination of whether a Markush grouping is proper.
In accordance with the principles of compact prosecution, if the examiner determines that one or more claims appear to include an improper Markush grouping (see MPEP § 2117), the examiner should require the applicant to elect a species. Note that if a written provisional election of species requirement must be made separate from the first Office action on the merits, it should not include a rejection on the basis of an improper Markush grouping. Any appropriate improper Markush grouping rejection should be made in an Office action on the merits.
III. ELECTION OF SPECIES PRACTICE FOR MARKUSH CLAIMSA. Overview
Markush claims recite a plurality of alternatively usable substances or members. In most cases, a recitation by enumeration is used because there is no appropriate or true generic language. A Markush claim may include independent and distinct inventions. This is true where two or more of the members are so unrelated and diverse that a prior art reference anticipating the claim with respect to one of the members would not render the claim obvious under 35 U.S.C. 103 with respect to the other member(s). In applications containing a Markush claim that encompasses at least two independent or distinct inventions, the examiner may require a provisional election of a single species (or grouping of patentably indistinct species) prior to examination on the merits, with one exception. If the members of a proper Markush group are sufficiently few in number or so closely related that a search and examination of the entire claim can be made without serious burden, the examiner must examine all the members of the Markush group in the claim on the merits, even though they may be directed to independent and distinct inventions. In such a case, the examiner will not require provisional election of a single species. See MPEP § 808.02
An examiner should set forth a requirement for election of a single disclosed species (or a grouping of patentably indistinct species) in a Markush claim using form paragraph 8.01 when claims limited to species are present or using form paragraph 8.02 when no species claims are present. See MPEP § 808.01(a) and § 809.02(a). If a Markush claim depends from or otherwise requires all the limitations of another generic or linking claim, see MPEP § 809.
Following election, the Markush claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability. Note that where a claim reads on multiple species, only one species needs to be taught or suggested by the prior art in order for the claim to be anticipated or rendered obvious. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298, 92 USPQ2d 1163, 1171 (Fed. Cir. 2009)(the entire element is disclosed by the prior art if one alternative in the Markush group is in the prior art).
If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration. As an example, in the case of an application with a Markush claim drawn to the compound X-R, wherein R is a radical selected from the group consisting of A, B, C, D, and E, the examiner may require a provisional election of a single species, XA, XB, XC, XD, or XE. The Markush claim would then be examined fully with respect to the elected species and any species considered to be clearly unpatentable over the elected species.
If on examination the elected species is found to be anticipated or rendered obvious by prior art, the Markush claim and claims to the elected species will be rejected, and claims to the nonelected species will be held withdrawn from further consideration.
If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species, and need not be extended beyond a proper Markush grouping. See subsection III.C.2, below, for additional guidance.
Should applicant, in response to a rejection of a Markush claim, overcome the rejection by amending the Markush claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush claim will be examined again. The examination will be extended to the extent necessary to determine patentability of the Markush claim. In the event prior art is found during this examination that anticipates or renders obvious the amended Markush claim, the claim will be rejected and the action can be made final unless the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). See MPEP § 706.07(a). Amendments submitted after the final rejection further restricting the scope of the claim may be denied entry if they do not comply with the requirements of 37 CFR 1.116. See MPEP § 714.13.
B. Provisional Election of Species
If a claim that includes a Markush grouping reads on two or more patentably distinct inventions, a provisional election of species requirement may be made at the examiner’s discretion. When making such a requirement, the examiner will require the applicant to elect a species or group of patentably indistinct species for initial search and examination. The examiner should not require provisional election between species that are not patentably distinct, or when the Markush group is proper and there would be no serious burden if the species were examined together. The examiner should not invite the applicant to elect any group of species that would clearly be rejectable either as an improper Markush grouping or under 35 U.S.C. 112(a) if presented in a separate claim.
In accordance with current practice, when an examiner chooses to require a provisional election of species, in most cases the examiner should call the applicant to request a telephonic election. See MPEP § 812.01. If the applicant elects by telephone, form paragraph 8.23 should be used in the next Office action on the merits. The examiner should note whether the election was made with or without traverse. If a rejection on the basis of an improper Markush grouping is to be made, it should be done in the first Office action on the merits with the written provisional election of species requirement.
If a written provisional election of species requirement is made prior to the first Office action on the merits, it should not include a rejection on the basis of an improper Markush grouping. Any appropriate improper Markush grouping rejection should be made in an Office action on the merits. If during prosecution a new claim is added that includes an improper Markush grouping, or an existing claim is amended to include an improper Markush grouping, the examiner may require provisional election of species at that time, in the same action as any appropriate rejections . Include form paragraph 8.23.01 if the applicant declined to elect by telephone.
C. Initial Examination of Elected Species1. Rejection of Claims to Elected Species
Examination on the merits begins after the applicant’s election. If the elected species or group of patentably indistinct species is anticipated by or obvious over the prior art, an appropriate art-based rejection of any claim that reads on the elected species or group of patentably indistinct species should be made. Non-prior art rejections that apply to the elected species or group of patentably indistinct species should also be made. If the election was made with traverse, it should be treated in accordance with MPEP § 821.01.
If the Markush grouping was improper, a rejection on the basis of there being an improper Markush grouping should be made as described in MPEP § 2117. The examiner should use form paragraph 8.40 to make the improper Markush grouping rejection and to advise the applicant of the species that do not belong to a proper Markush grouping that includes the elected species. The form paragraph also serves to advise the applicant that a rejection on the basis of there being an improper Markush grouping is an appealable rather than a petitionable matter.
Example 1.
A claim is drawn to a proper Markush grouping of species A, B, or C. The three species are patentably distinct, and the examiner requires a provisional election. Species A is elected. The examiner rejects species A over prior art, and indicates that species B and C have not been searched and examined. Use form paragraph 8.01 or 8.02 as appropriate to set forth the election requirement.
Example 2.
A claim is drawn to a Markush grouping of species A, B, C, D, or E. The five species are patentably distinct, and the examiner requires a provisional election. The grouping of species A, B, or C is a proper Markush grouping. However, the grouping of species A, B, C, D, or E is not a proper Markush grouping. Species A is elected. The examiner rejects species A over prior art, and indicates that species B, C, D, and E have not been searched and examined. Use form paragraph 8.01 or 8.02 as appropriate to set forth the election requirement. The examiner should also reject the claim on the basis of there being an improper Markush grouping using form paragraph 8.40. The improper Markush grouping rejection should indicate that species D and E do not belong to the proper Markush grouping of species A, B, or C.
2. Elected Species in Proper Markush Grouping Allowable over the Prior Art
If the elected species or group of patentably indistinct species is not anticipated by or obvious over the prior art, the examiner should extend the search and examination to a non-elected species or group of species that falls within the scope of a proper Markush grouping that includes the elected species. The search and examination should be continued until either (1) prior art is found that anticipates or renders obvious a species that falls within the scope of a proper Markush grouping that includes the elected species, or (2) it is determined that no prior art rejection of any species that falls within the scope of a proper Markush grouping that includes the elected species can be made. The examiner need not extend the search beyond a proper Markush grouping. In other words, the examiner need not extend the search to any additional species that do not share a single structural similarity and a common use with the elected species (i.e., do not belong to the same recognized physical or chemical class or to the same art-recognized class and/or do not have a common use and/or do not share a substantial structural feature of a chemical compound and a use that flows from the substantial structural feature). The examiner should continue examination of the Markush claim to determine whether it meets all other requirements of patentability (e.g., 35 U.S.C. 101 and 112, nonstatutory double patenting, and proper Markush grouping).
In the interest of compact prosecution, the examiner should ensure that the record is clear as to which species have been searched and have been found allowable over the prior art. The examiner should indicate that the provisional election of species requirement has been modified if additional species beyond the elected species have been searched and determined to be allowable over the prior art. The examiner should indicate that the provisional election of species requirement has been withdrawn if the full scope of the Markush grouping has been searched and been determined to be allowable over the prior art. Note that the examiner can only make or maintain any restriction requirement if there would be serious burden. Clarity of the record with regard to the provisional election of species requirement is critical to proper application of 35 U.S.C. 121 in later divisional applications.
If a Markush grouping as set forth in a claim is proper and election of species has been required, the examiner must continue to search the species of the claim unless the claim has been found to be unpatentable over prior art. An examiner may not (such as by way of an Ex parte Quayle action or a Notice of Non-Responsive Amendment) seek to require an applicant to limit the scope of a claim that is directed to a proper Markush group to a subset of species that falls within the scope of the claim in the absence of a rejection of the claim for not complying with the requirements for patentability (e.g., 35 U.S.C. 101, 102, 103, and 112, and nonstatutory double patenting).


The MPEP 803.02 further stated that “2. Elected Species in Proper Markush Grouping Allowable over the Prior Art: If the elected species or group of patentably indistinct species is not anticipated by or obvious over the prior art, the examiner should extend the search and examination to a non-elected species or group of species that falls within the scope of a proper Markush grouping that includes the elected species. The search and examination should be continued until either (1) prior art is found that anticipates or renders obvious a species that falls within the scope of a proper Markush grouping that includes the elected species, or (2) it is determined that no prior art rejection of any species that falls within the scope of a proper Markush grouping that includes the elected species can be made. The examiner need not extend the search beyond a proper Markush grouping. In other words, the examiner need not extend the search to any additional species that do not share a single structural similarity and a common use with the elected species (i.e., do not belong to the same recognized physical or chemical class or to the same art-recognized class and/or do not have a common use and/or do not share a substantial structural feature of a chemical compound and a use that flows from the substantial structural feature). The examiner should continue examination of the Markush claim to determine whether it meets all other requirements of patentability (e.g., 35 U.S.C. 101 and 112, nonstatutory double patenting, and proper Markush grouping)”. Furthermore, applicants are reminded that species election is just for beginning the examination, but not for enzyme proteins elimination. Attorney Docket No.: SG0136-US-CON Inventor: Conradie et al. Serial No.: 16/947,598 Since, the “Special Technical feature” is not novel and obvious to one of ordinary skilled in the art, Unity of Inventions break and only elected group would be examined.
Filing Date: August 7, 2020 Page 3 	The requirement is still deemed proper and is therefore made FINAL.
Claims 20, 38-40, 43-45, 50-51, 54-60, 62, and 64 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 
Claims 1 and 14 are present for examination.


Priority
Acknowledgement is made of applicants claim for priority of US Provisional application 62/539,798, filed on 08/01/2017. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 01/31/2020, 06/30/2020 and 06/07/2022 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the examiner. The signed copies of 1449 are enclosed herewith.

Drawings
Drawings submitted on 01/31/2020 are accepted by the Examiner.

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 is indefinite and vague in the recitation “substantially all” in the context of the polypeptides, as it is unclear, how much (amount) of the polypeptides must be to be encompassed by the phrase “substantially all of the polypeptides”. It is not the same amount as the phrase “substantially” residing before the word “all”, which is definitely unknown rendering the metes and bounds of the term unclear and indefinite. Clarification is required.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 is indefinite and vague in the recitation “substantially all” in the context of the labelled glycans, as it is unclear, how much (amount) of the labelled glycans must be to be encompassed by the phrase “substantially all of the labelled glycans”. It is not the same amount as the phrase “substantially” residing before the word “all”, which is definitely unknown rendering the metes and bounds of the term unclear and indefinite. Clarification is required.
Claim 14 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 14 is indefinite in the recitation “the enzyme” lacks antecedent basis and claim 14 does not recite “enzyme” in the precedence of said phrase. Therefore, “the enzyme” lacks antecedent basis in claim 14. Clarification is requested. 

Claim 14 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "enzyme” in the context of releasing the glycans from the polypeptide is not clear to the Examiner because the enzyme could be interpreted as protease, lipase or glycanases, which is unknown, rendering the metes and bounds of the term unclear. Clarification is required.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Claim 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fulton et al. (Isolation and deglycosylation of glycoproteins. WO 2012/037407 A1, publication 03/22/2012, see IDS) in view of Tharmalingam et al. (A framework for real-time glycosylation monitoring (RT-GM) in mammalian cell culture. Biotechnology and Bioengineering (2015), 112(6): 1146-1154, Epub 12/29/2014, see IDS).
The Broadest Reasonable Interpretation (BRI) of claim 1, which is drawn to drawn to a method for preparing a sample in real-time for glycan analysis, the method comprising the steps of: (a) moving a sample comprising polypeptides to a polypeptide-binding column via a holding coil; (b) binding polypeptides in the sample to the polypeptide-binding column; (c) moving glycanases to the polypeptide-binding column via the holding coil to release glycans from the bound polypeptides; (d) moving a carrier solution to the polypeptide-binding column, via the holding coil, and through the polypeptide-binding column, thereby moving the released glycans out of the first polypeptide column; (e) mixing the released glycans with a glycan-labeling reagent downstream of the polypeptide-binding column; (f) moving the mixture of the released glycans and the glycan-labeling reagent to a reaction coil arranged downstream of the polypeptide-binding column; (g) incubating the mixture of the released glycans and the glycan-labeling reagent in the reaction coil, thereby labeling the glycans; (h) moving the mixture to a cooling coil arranged downstream of the reaction coil; (i) reducing a temperature of the mixture via the cooling coil; (j) moving the cooled mixture to a glycan-binding column arranged downstream of the cooling coil; (k) binding the labeled glycans to the glycan-binding column; and (1) moving an elution buffer to the glycan-binding column and through the glycan- binding column to elute the labeled glycans bound to the glycan-binding column.  
Regarding claim 1 and 14, Fulton et al. teach a method of releasing glycans from a target glycoprotein in a biological sample, said method comprising performing the following steps in the following order: (a) adding said biological sample to a solid phase support comprising (i) a solid phase and (ii) an affinity ligand which binds to said target glycoprotein, which molecule is immobilized on said solid phase, thereby binding said target glycoprotein to said molecule on said solid phase; (b) washing said solid phase with a buffer to wash away any unbound glycoprotein; and, (c) contacting said bound target glycoprotein on said solid phase with an enzyme that releases glycans from glycoproteins, thereby releasing said glycans from said target glycoprotein, wherein said target glycoprotein is an antibody, wherein said affinity ligand is Protein A, wherein said affinity ligand is a deglycosylated antibody or binding fragment thereof, wherein said buffer comprises a detergent, wherein said detergent is a non-ionic detergent, wherein said enzyme is selected from the group consisting of an amidase and an endoglycosidase, wherein solid phase support is a porous chromatography media, wherein said media is a packed bed, wherein said bound target glycoprotein is eluted from said solid phase support and quantitated, wherein said quantitation is by measuring absorbance of ultraviolet light at approximately 280 nm, wherein said released glycans are quantitated, wherein said solid phase support is a microcolumn or microcartridge, wherein the method comprises including step (a'), adding a blocking reagent, between step (a) and step (b), and thus, Fulton et al. indeed teach an identical method and system of claims 1and 14, and further teach a series of studies, which were conducted analyzing N-glycans on human immunoglobulin (IgG), and where over half of the current biopharmaceuticals under development are monoclonal IgG antibodies, and the glycans on virtually all antibodies are N-glycans, and protein A was used as the affinity ligand for both analytical and preparative purification of IgG as well as isolation and deglycosylation of glycoproteins including IgG.  Fulton et al. also teach polyclonal human IgG purified from human plasma was used, wherein the sample was placed into either standard phosphate buffered saline (PBS) buffer or a Chinese Hamster Ovary (CHO) cell culture supernatant, which did not contain hIgG, and enzymatic deglycosylation was performed using deglycosylation enzyme including PNGase F, as well as endoglycosidase, a deglycosylation enzyme as claimed, and the released N-glycans were labeled with lnstantAB™ dye (ProZyme, Inc., Hayward, CA), wherein the excess dye was removed using hydrophilic interaction with solid phase extraction (reagents and cartridges from the GlykoPrep™ N-Glycan kit, ProZyme, Inc.), and the samples were analyzed using a hydrophilic interaction HPLC column (GlykoSep™ N Plus, ProZyme, Inc.) with a reverse acetonitrile gradient, using a fluorescence detector (see, abstract, para 9, 12-14, 46, 47, claims 1-15, and Fig. 1-2) . Thus, all of the steps currently covered by claims 1 and 14 are shown in Fulton et al. reference including the steps J-K which can encompass standard HPLC as well as the GlykoSep system above. Thus, a closed system for preparing a sample in for glycan analysis and method of use thereof are indeed taught by Fulton et al. 
Fulton et al. do not teach using a device having coil-coil like structure, and a real time or automated measuring of glycans in a protein (antibody) sample.
However, Tharmalingam et al. teach a framework for real-time glycosylation monitoring (RT-GM) in a system and a novel real-time glycosylation monitoring (RT-GM) framework that involves using the micro sequential injection µSI system as a sample preparation platform coupled with an ultra-performance liquid chromatography (UPLC) system for real-time monitoring of the antibody glycan profile, by using a device having automated and real-time system having coil-coil like structure (see, title, abstract, pg 1147, right Col para 1, pg 1148, right Col, para 2, and Fig. 1 and 2).
Tharmalingam et al. clearly teach a framework for real-time glycosylation monitoring (RT-GM) in a system and a novel real-time glycosylation monitoring (RT-GM) framework that involves using the micro sequential injection µSI system as a sample preparation platform coupled with an ultra-performance liquid chromatography (UPLC) system for real-time monitoring of the antibody glycan profile, by using a device having automated and real-time system having coil-coil like structure.
 Therefore, it would have been obvious to one of ordinary skill in the art to arrive at the claimed invention as a whole before the effective filing date of the claimed invention was made by combining the teachings of Fulton et al. and Tharmalingam et al. to use a framework for real-time glycosylation monitoring (RT-GM) system and a novel real-time glycosylation monitoring (RT-GM) framework that involves using the micro sequential injection µSI system as a sample preparation platform coupled with an ultra-performance liquid chromatography (UPLC) system for real-time monitoring of the antibody glycan profile, by using a device having automated and real-time system having coil-coil like structure as taught by Tharmalingam et al. and modify Fulton et al. for real-time glycosylation monitoring (RT-GM) system and a novel real-time glycosylation monitoring (RT-GM) framework that involves using the micro sequential injection µSI system as a sample preparation platform coupled with an ultra-performance liquid chromatography (UPLC) system for real-time monitoring of the antibody glycan profile to arrive the claimed invention.
One of ordinary skilled in the art would have been motivated to determine real-time glycosylation monitoring (RT-GM) system and a novel real-time glycosylation monitoring (RT-GM) framework for real-time monitoring of the antibody glycan profile, which is commercially, pharmaceutically and financially beneficial.
One of ordinary skilled in the art would have a reasonable expectation of success because Fulton et al. could successfully produce a method of releasing glycans from a target glycoprotein in a biological sample for glycan analysis in protein or antibody sample.
Thus, the above references render the claims prima facie obvious to one of ordinary skill in the art.

Double Patenting Rejection (Provisional)

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1 and 14 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 8, 16-17 and 18 of US co-pending Application No. 16/635,941.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are of overlapping scope.  The claims 1 and 14 of the instant application are drawn to a method for preparing a sample in real-time for glycan analysis, the method comprising the steps of: (a) moving a sample comprising polypeptides to a polypeptide-binding column via a holding coil; (b) binding polypeptides in the sample to the polypeptide-binding column; (c) moving glycanases to the polypeptide-binding column via the holding coil to release glycans from the bound polypeptides; (d) moving a carrier solution to the polypeptide-binding column, via the holding coil, and through the polypeptide-binding column, thereby moving the released glycans out of the first polypeptide column; (e) mixing the released glycans with a glycan-labeling reagent downstream of the polypeptide-binding column; (f) moving the mixture of the released glycans and the glycan-labeling reagent to a reaction coil arranged downstream of the polypeptide-binding column; (g) incubating the mixture of the released glycans and the glycan-labeling reagent in the reaction coil, thereby labeling the glycans; (h) moving the mixture to a cooling coil arranged downstream of the reaction coil; (i) reducing a temperature of the mixture via the cooling coil; (j) moving the cooled mixture to a glycan-binding column arranged downstream of the cooling coil; (k) binding the labeled glycans to the glycan-binding column; and (1) moving an elution buffer to the glycan-binding column and through the glycan- binding column to elute the labeled glycans bound to the glycan-binding column, wherein the system is in a closed system comprising a multi-port valve, a holding coil upstream of the multi-port valve, a polypeptide-binding column fluidly coupled to and downstream of a first port of the2First Preliminary Amendment multi-port valve, a reaction coil arranged downstream of the polypeptide-binding column, a cooling coil arranged downstream of the reaction coil, and a glycan-binding column arranged downstream of the cooling coil and fluidly coupled to and downstream of a second port of the multi-port valve, the method comprising:(a) moving, via a controller communicatively coupled to the closed system, a sample comprising polypeptides from a vessel containing the polypeptides to the holding coil; (b) positioning, via the controller, the multi-port valve in a first position in which the holding coil is fluidly coupled to the polypeptide-binding column via the first port of the multi- port valve, such that the sample flows to the polypeptide-binding column, whereby substantially all of the polypeptides in the sample bind to the first polypeptide column; (c) when the multi-port valve is in the first position, moving, via the controller, glycanases to the polypeptide-binding column via the holding coil to release glycans from the bound polypeptides, and then moving, via the controller, a carrier solution to the polypeptide- binding column, via the holding coil, and through the polypeptide-binding column, thereby moving the released glycans out of the polypeptide-binding column; (d) moving, via the controller, the released glycans toward the reaction coil; (e) moving, via the controller, a glycan labeling reagent toward the released glycans prior to reaching the reaction coil, such that the glycan labeling reagent mixes with the released glycans and the enzymes; (f) moving, via the controller, the mixture to the reaction coil, whereby the glycans in the mixture are labeled; (g) moving, via the controller, the mixture to a cooling coil arranged downstream of the reaction coil, thereby reducing a temperature of the mixture; (h) moving, via the controller, the cooled mixture to a glycan column arranged downstream of the cooling coil, whereby substantially all of the labeled glycans bind to the glycan-binding column; (i) positioning, via the controller, the multi-port valve in a second position in which the glycan-binding column is fluidly coupled to a source of elution buffer solution via the second port of the multi-port valve; (j) when the multi-port valve is in the second position, moving, via the controller, the elution buffer from the elution buffer source to the glycan-binding column, and through the glycan-binding column, thereby eluting glycans bound to the glycan-binding column; and 3First Preliminary Amendment (k) moving, via the controller, the eluted glycans to a glycan analysis device.

The claims 1-3, 8, 16-17 and 18 of the co-pending application are drawn to a method for performing a real-time assay, the method comprising the steps of: (a) moving a sample of a product containing polypeptides to a polypeptide-binding column via a first holding coil; (b) binding the polypeptides in the sample to the polypeptide binding column, thereby separating the polypeptides in the sample from a remainder of the sample; (c) moving an elution buffer solution from a buffer source to the polypeptide binding column, via the first holding coil, and through a second holding coil downstream of the polypeptide binding column, thereby eluting polypeptides bound to the polypeptide binding column and moving an elution/polypeptide mixture comprising the elution buffer solution and the eluted polypeptides to the second holding coil; (d) moving the elution/polypeptide mixture from the second holding coil to a reaction chamber; (e) incubating the polypeptides in the elution/polypeptide mixture in the reaction chamber, resulting in denatured polypeptides; (f) moving a reducing reagent that cleaves disulfide bond crosslinks to the reaction chamber via the first holding coil after (e); (g) incubating the denatured polypeptides with the reducing reagent in the reaction chamber, resulting in denatured and reduced polypeptides; (h) moving an alkylating reagent that alkylates sulfhydryl to the reaction chamber after (g); (i) incubating the denatured and reduced polypeptides with the alkylating reagent in the reaction chamber, thereby alkylating the denatured and reduced polypeptides; (j) moving the denatured, reduced, and alkylated polypeptides, the elution buffer solution, the reducing reagent, and the alkylating reagent from the reaction chamber to a desalting column via the first holding coil, the desalting column equilibrated with a proteolysis buffer; (k) applying the denatured, reduced, and alkylated polypeptides to the desalting column, thereby separating the denatured, reduced, and alkylated polypeptides from the reducing and alkylating reagents, and resulting in desalted polypeptides;2First Preliminary Amendment (l) moving the desalted polypeptides to a proteolytic enzyme column downstream of the desalting column; (m) digesting the desalted polypeptides in the third polypeptide column, resulting in digested polypeptides; and (n) moving the digested polypeptides to an analytical device for analysis of the digested polypeptides, wherein one or more of (a), (c), (d), (f), (h), (i), (1), and (n) are performed automatically, wherein (a) through (n) are performed in a closed system, the method further comprising; prior to or during (d), moving a first valve fluidly coupled to and located downstream of the reaction chamber to a first position in which the first valve directs contents received from the first holding coil in excess of a volume of the reaction chamber to a waste chamber; and after (i), movinq the first valve from the first position to a second position in which the first valve directs air into the reaction chamber.
Claims of the instant application listed above cannot be considered patentably distinct over claims of the reference patents when there are specifically recited embodiments that would either anticipate to claims 1 and 14 of the instant application or alternatively render them obvious.  Alternatively, claims 1 and 14 cannot be considered patentably distinct over claims of the reference co-pending application when there is specifically disclosed embodiment in the co-pending application that falls within the scope of claims of 1 and 14 of the instant application, i.e. there is substantially overlapping scope between the claimed invention and the teachings of the reference. One having ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being a preferred embodiment within the claims 1-3, 8, 16-17 and 18 of copending Application No. 16/635,941. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1 and 14 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1,7, 11-13, and 18 of US co-pending Application No. 17/431,075.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are of overlapping scope.  The claims 1 and 14 of the instant application are drawn to a method for preparing a sample in real-time for glycan analysis, the method comprising the steps of: (a) moving a sample comprising polypeptides to a polypeptide-binding column via a holding coil; (b) binding polypeptides in the sample to the polypeptide-binding column; (c) moving glycanases to the polypeptide-binding column via the holding coil to release glycans from the bound polypeptides; (d) moving a carrier solution to the polypeptide-binding column, via the holding coil, and through the polypeptide-binding column, thereby moving the released glycans out of the first polypeptide column; (e) mixing the released glycans with a glycan-labeling reagent downstream of the polypeptide-binding column; (f) moving the mixture of the released glycans and the glycan-labeling reagent to a reaction coil arranged downstream of the polypeptide-binding column; (g) incubating the mixture of the released glycans and the glycan-labeling reagent in the reaction coil, thereby labeling the glycans; (h) moving the mixture to a cooling coil arranged downstream of the reaction coil; (i) reducing a temperature of the mixture via the cooling coil; (j) moving the cooled mixture to a glycan-binding column arranged downstream of the cooling coil; (k) binding the labeled glycans to the glycan-binding column; and (l) moving an elution buffer to the glycan-binding column and through the glycan- binding column to elute the labeled glycans bound to the glycan-binding column, wherein the system is in a closed system comprising a multi-port valve, a holding coil upstream of the multi-port valve, a polypeptide-binding column fluidly coupled to and downstream of a first port of the2First Preliminary Amendment multi-port valve, a reaction coil arranged downstream of the polypeptide-binding column, a cooling coil arranged downstream of the reaction coil, and a glycan-binding column arranged downstream of the cooling coil and fluidly coupled to and downstream of a second port of the multi-port valve, the method comprising:(a) moving, via a controller communicatively coupled to the closed system, a sample comprising polypeptides from a vessel containing the polypeptides to the holding coil; (b) positioning, via the controller, the multi-port valve in a first position in which the holding coil is fluidly coupled to the polypeptide-binding column via the first port of the multi- port valve, such that the sample flows to the polypeptide-binding column, whereby substantially all of the polypeptides in the sample bind to the first polypeptide column; (c) when the multi-port valve is in the first position, moving, via the controller, glycanases to the polypeptide-binding column via the holding coil to release glycans from the bound polypeptides, and then moving, via the controller, a carrier solution to the polypeptide- binding column, via the holding coil, and through the polypeptide-binding column, thereby moving the released glycans out of the polypeptide-binding column; (d) moving, via the controller, the released glycans toward the reaction coil; (e) moving, via the controller, a glycan labeling reagent toward the released glycans prior to reaching the reaction coil, such that the glycan labeling reagent mixes with the released glycans and the enzymes; (f) moving, via the controller, the mixture to the reaction coil, whereby the glycans in the mixture are labeled; (g) moving, via the controller, the mixture to a cooling coil arranged downstream of the reaction coil, thereby reducing a temperature of the mixture; (h) moving, via the controller, the cooled mixture to a glycan column arranged downstream of the cooling coil, whereby substantially all of the labeled glycans bind to the glycan-binding column; (i) positioning, via the controller, the multi-port valve in a second position in which the glycan-binding column is fluidly coupled to a source of elution buffer solution via the second port of the multi-port valve; (j) when the multi-port valve is in the second position, moving, via the controller, the elution buffer from the elution buffer source to the glycan-binding column, and through the glycan-binding column, thereby eluting glycans bound to the glycan-binding column; and 3First Preliminary Amendment (k) moving, via the controller, the eluted glycans to a glycan analysis device.

The claims 1,7, 11-13, and 18 of the co-pending application are drawn to a method comprising: (a) moving a sample comprising molecules from a first vial to a sample loop; (b) moving a volume of the sample from the sample loop to a first multi-port valve; (c) moving the volume of the sample from the first multi-port valve to a second multi- port valve fluidly coupled to and arranged downstream of the first multi-port valve; (d) when the second multi-port valve is in a first position, moving the volume of the sample from the second multi-port valve to a capture column; (e) capturing the molecules in the sample in the capture column, thereby separating the molecules in the sample from a matrix of the sample; (f) moving an elution buffer solution from a buffer source to the capture column, thereby eluting molecules captured by the capture column and moving an elution/molecule mixture comprising the elution buffer solution and the eluted molecules to a second vial arranged downstream of the capture column, the second vial comprising a flow-through vial; and (g) moving the molecules in the second vial to an analytical device for analysis of the molecules, wherein the incubating comprises maintaining the first reaction coil at a first predetermined incubation temperature and/or maintaining the second reaction coil at a second predetermined incubation temperature, wherein one or more of (a) through (g) are performed automatically using a controller, wherein (a) through (g) are performed in a closed system, wherein the molecules comprise polypeptides, wherein the capture column comprises a polypeptide binding column, and wherein (e) comprises binding the polypeptides in the sample to the polypeptide binding column, thereby separating the polypeptides in the sample from the matrix of the sample, wherein the analytical device comprises a mass spectrometer.
Claims of the instant application listed above cannot be considered patentably distinct over claims of the reference patents when there are specifically recited embodiments that would either anticipate to claims 1 and 14 of the instant application or alternatively render them obvious.  Alternatively, claims 1 and 14 cannot be considered patentably distinct over claims 1,7, 11-13, and 18 of the reference co-pending application when there is specifically disclosed embodiment in the co-pending application that falls within the scope of claims of 1 and 14 of the instant application, i.e. there is substantially overlapping scope between the claimed invention and the teachings of the reference. One having ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being a preferred embodiment within the claims 1,7, 11-13, and 18 of copending Application No. 17/431,075. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
Status of the claims:
Claims 1 and 14 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, at 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
REMSEN Building, and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656